
	
		I
		112th CONGRESS
		2d Session
		H. R. 5835
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act and the Small Business
		  Investment Act of 1958 to provide for additional loan programs for
		  veteran-owned small businesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Access to Capital Act of
			 2012.
		2.Loan Program for
			 Veterans for certain projectsSection 502 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 696) is amended—
			(1)in the matter
			 preceding paragraph (1) by striking The Administration and
			 inserting (a) In
			 general.—The Administration; and
			(2)by adding at the
			 end the following:
				
					(b)Loan Program for
				Veterans
						(1)Loan
				programFrom amounts made
				available under subsection (a), the Administrator of the Small Business
				Administration may make loans each fiscal year, totalling not more than 20
				percent of such amounts, directly to small business concerns owned and
				controlled by veterans (as such term is defined in section 3(q)(3) of the Small
				Business Act (15 U.S.C. 632(q)(3)).
						(2)Terms and
				conditionsThe Administrator
				may make loans under this subsection only in accordance with the
				following:
							(A)Use of
				fundsThe proceeds of the
				loan shall be used only for a project with a sound business purpose approved by
				the Administration.
							(B)Maximum
				amountLoans made by the Administration under this subsection
				shall be limited to—
								(i)$5,000,000, if the
				loan proceeds will not be directed toward a goal or project described in clause
				(ii), (iii), (iv), or (v);
								(ii)$5,000,000, if
				the loan proceeds will be directed toward 1 or more of the public policy goals
				described under section 501(d)(3);
								(iii)$5,500,000 for
				each project of a small manufacturer;
								(iv)$5,500,000 for
				each project that reduces the borrower's energy consumption by at least 10
				percent; and
								(v)$5,500,000 for
				each project that generates renewable energy or renewable fuels, such as
				biodiesel or ethanol production.
								(C)Funding by the
				small business concernThe
				small business concern (or its owners, stockholders, or affiliates) shall
				provide—
								(i)at
				least 15 percent of the total cost of the project financed, if the small
				business concern has been in operation for a period of 2 years or less;
								(ii)at least 15
				percent of the total cost of the project financed if the project involves the
				construction of a limited or single purpose building or structure;
								(iii)at least 20
				percent of the total cost of the project financed if the project involves both
				of the conditions set forth in clauses (i) and (ii); or
								(iv)at least 10
				percent of the total cost of the project financed, in all other circumstances,
				at the discretion of the Administrator.
								(D)CollateralizationCollateral provided by the small business
				concern shall be so provided in accordance with the requirements of subsection
				(a)(3)(E).
							(E)Additional
				requirementsThe small
				business concern shall comply with the requirements of paragraphs (4), (5),
				(6), and (7) of subsection (a), except that—
								(i)for purposes of
				subparagraph (C)(i)(I) of such paragraph (7), the term borrower
				means a small business concern that submits an application to the Administrator
				under this subsection; and
								(ii)clauses (iii)
				through (vi) of such paragraph (7)(C) shall not apply in the case of that small
				business concern.
								(3)DefinitionAs
				used in this subsection, the term small manufacturer means a small
				business concern—
							(A)the primary
				business of which is classified in sector 31, 32, or 33 of the North American
				Industrial Classification System; and
							(B)all of the
				production facilities of which are located in the United
				States.
							.
			3.Loan Program for
			 VeteransSection 7(a) of the
			 Small Business Act is amended by adding at the end the following:
			
				(36)Loan program
				for veteransNot more than 20
				percent of loans made under this subsection in a fiscal year may be loans under
				this paragraph. The Administrator may make loans each fiscal year to small
				business concerns owned and controlled by veterans (as such term is defined in
				section 3(q)(3)) in the same manner as loans otherwise made under this
				subsection, except that such loans may only be made directly by the
				Administrator to the small business
				concern.
				.
		4.Veteran credit
			 score relief
			(a)Small Business
			 ActThe Small Business Act
			 (15 U.S.C. 631 et seq.) is amended by redesignating section 45 as section 46
			 and inserting after section 44 the following:
				
					45.Veteran credit
				score reliefFor purposes of
				loans or loan guarantees under this Act to small business concerns owned and
				controlled by veterans or to small business concerns owned and controlled by
				service-disabled veterans, if a veteran has complied with such conditions as
				the Administrator may by rule require, the Administrator shall reduce any
				applicable requirement relating to a veteran’s credit score. No decrease in
				credit score attributable to a violation of the Servicemembers Civil Relief Act
				(50 U.S.C. App. 501 et seq.) shall
				apply.
					.
			(b)Small Business
			 Investment Act of 1958Title
			 I of the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) is
			 amended by inserting after section 103 the following:
				
					104.Veteran credit
				score reliefFor purposes of
				loans or loan guarantees under this Act to small business concerns owned and
				controlled by veterans or to small business concerns owned and controlled by
				service-disabled veterans, if a veteran has complied with such conditions as
				the Administrator may by rule require, the Administrator shall reduce any
				applicable requirement relating to a veteran’s credit score. No decrease in
				credit score attributable to a violation of the Servicemembers Civil Relief Act
				(50 U.S.C. App. 501 et seq.) shall
				apply.
					.
			
